PER CURIAM.
Andrew Sumpter (Sumpter) was charged with two counts of robbery with a deadly weapon. After a jury trial, he was found guilty on both counts. As the basis for his appeal, he contends that the trial court erred in denying his motion for mistrial based on testimony that he alleges inferred that he confessed in another case.
The statement made during trial was not an improper implication of a collateral crime and therefore the trial court did not err in denying Sumpter’s motion for mistrial. We affirm the conviction.
However, we remand for re-sentencing. The scoresheet utilized by the trial court to sentence Sumpter erroneously contained a robbery which was committed three days after the offense for which he was being sentenced. It was error to include this offense under the “prior record” section of the scoresheet. See Pollis v. State, 581 So.2d 991 (Fla. 2d DCA 1991). The only offenses that may be included under “prior record” are those committed by the offender prior to the commission of the primary offense. We remand for re-sentencing under a corrected scoresheet.
POLEN, C.J., KLEIN and HAZOURI, JJ., concur.